Citation Nr: 1614527	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in Winston-Salem, North Carolina, in November 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2015) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As the issue on appeal is being granted in full, the Board finds that no further discussion is needed with regard to the requirements of Bryant.  

The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral hearing loss has been raised by the record in November 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for service connection for tinnitus, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran contends that he has tinnitus as a result of his active duty service.  Specifically, he testified at the November 2015 hearing that his service as a machinist's mate in the engine room and the boiler room exposed him to noise which resulted in his tinnitus.  He testified that he was not provided hearing protection at that time. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of tinnitus or ringing of the ears. 

Post service, the Veteran underwent pertinent VA audiological examinations in February 2011, January 2012, and March 2016.

At the February 2011 VA examination, the examiner determined that, while it is possible that the hearing loss and tinnitus may be related to military noise exposure, the possible contribution of diet, disease, medication, aging, or recreational noise exposure should not be ignored and, without stronger evidence, the determination of etiology cannot  be made without resorting to mere speculation.  

At the January 2012 VA examination, the examiner found that there is no documentation of ear/frequency specific hearing levels at time of release from active duty.  Therefore, based on the Veteran's reported history of significant noise exposure both during and after military service, it is not possible to determine if the etiology of the hearing loss or tinnitus is related to military noise exposure without resorting to mere speculation. 

At the March 2016 VA examination, the same examiner who conducted the February 2011 examination noted that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner noted that, while tinnitus may be caused by many different conditions or agents, including diet, disease, aging, medication, and work or recreation-related noise exposure, the possibility of noise-induced hearing loss and the benefit of the doubt make it as likely as not that military noise contributed (in some part) to the current hearing loss.  It is therefore as likely as not that military noise contributed to the reported tinnitus.  

Therefore, as the post-service medical evidence reflects a current diagnosis of tinnitus, and the March 2016 VA opinion links tinnitus to the Veteran's active duty service, the Board finds that there is at least an approximate balance of positive and negative evidence.  As such, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


